DETAILED ACTION
The amendment filed on 6/15/21 has been received and considered. By this amendment, Claims 1, 10, and 11 are amended. Claims 1-20 are pending.
Response to Arguments
Applicant’s arguments, see pages 8-9, filed 6/15/21, with respect to the rejection(s) of claim(s) 1, 10, and 11 under 35 USC 102(a)(1) have been fully considered and are persuasive. Annoni does not disclose transmitting the recommendations to a plurality of users and receiving comments from the plurality of users through the network. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Perez et al. (PG Pub. 2017/0021172).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perez et al. (PG Pub. 2017/0021172).
Regarding Claims 1, 10, and 11, Perez discloses a system for managing use of a stimulation device using a network, the stimulation device configured for delivering neurostimulation to a patient, the system comprising:

a patient assistance device (see companion device 105) configured to be communicatively coupled to the stimulation device, to be communicatively coupled to the network (see network connection 621), and to assist the patient in use of the stimulation device (see par. 390 and 465), the patient assistance device including:
a communication circuit configured to receive the sensed one or more signals from the one or more sensing devices (see transceiver 114; par. 391); The examiner considers that there is necessarily a complementary transceiver within the patient assistance device for communicating with the transceiver of the stimulation device.
a user interface configured to allow for interactions between the patient assistance device and the patient (see par. 523); and
a processing circuit configured to receive patient-specific information including the sensed one or more signals, to analyze the received patient-specific information with neurostimulation algorithm information representative of available therapeutic options using the stimulation device (see par. 503), to produce one or more recommendations related to use of the stimulation device for treating the patient based on one or more outcomes of the analysis (see par. 502), to transmit the produced one or more recommendations to a plurality of users through the network (see par. 504), and to receive comments from the plurality of users through the network (see par. 510), and to present at least one recommendation of the produced one or more recommendations using the user interface (see par. 511 and 641).
Regarding Claims 2 and 20, Perez discloses the patient assistance device comprises a mobile device (see par. 390).
Regarding Claim 3, Perez discloses wherein the stimulation device comprises an implantable stimulation device, and further comprising a remote control configured to be used by the patient to adjust the implantable stimulation device (see par. 791), wherein the communication circuit of the patient assistance device is configured to allow for one or more of direct communications between the patient assistance device and the remote control or direct communications between the patient assistance device and the implantable stimulation device (see Fig. 46).
Regarding Claim 4, Perez discloses wherein the one or more sensing devices further comprises one or more implantable sensing devices (see par. 791). The examiner considers the EDP device comprises the sensing devices.
Regarding Claims 5 and 13-14, Perez discloses further comprising a plurality of databases and a telecommunication system configured to communicatively couple the patient assistance device to the plurality of databases, the plurality of databases including a patient database containing portions of the patient-specific information (see par. 471) and a neurostimulation algorithm database containing portions of the neurostimulation algorithm information (see par. 472).
Regarding Claim 6, Perez discloses further comprising a plurality of web portals each configured to allow a type of users of a plurality of types of users to participate in the treatment of the patient using the stimulation device (see par. 504).
Regarding Claims 7 and 15-17, Perez discloses wherein the processing circuit of the patient assistance device is further configured to produce at least one 
Regarding Claim 9, Perez discloses wherein the processing circuit of the patient assistance device is further configured to identify complementary activities and behaviors to be combined with the neurostimulation delivered from the stimulation device to enhance outcome of the neurostimulation, and to recommend the identified activities and behaviors to the patient using the user interface of the patient assistance device (see par. 511).
Regarding Claim 12, Perez discloses further comprising receiving the patient-specific information, including presenting one or more questions to the patient and receiving one or more answers from the patient using the patient assistance device (see par. 322 and 475).
Regarding Claim 18, Perez discloses further comprising teaching the patient on how to adjust the settings of the stimulation device using a touchscreen of the patient assistance device (see par. 501).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perez et al. (PG Pub. 2017/0021172) in view of Tran (PG Pub. 2008/0004904).
Regarding Claim 8 and 19, Perez does not explicitly disclose identifying the user suitable for addressing a detected problem. Tran discloses a similar network wherein the processing circuit of the patient assistance device is further configured to detect a problem (see par. 11) based on the patient-specific information received after the neurostimulation is delivered to the patient and to identify a user of the plurality of users who is suitable for addressing the detected problem based on a type of the detected problem, and to communicate to the identified user about the detected problem through the telecommunication system and a web portal of the plurality of web portals (see par. 419-421). It would have been obvious to one of ordinary skill in the art at the time of the invention to send a detected problem to the appropriate third party because Tran teaches it allows for timely and efficient assistance (see par. 26-27).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brewer et al. (US Patent 7155277) discloses a network (120) for cardiac stimulation and communication.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818.  The examiner can normally be reached on 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/NATASHA PATEL/Examiner, Art Unit 3792                                                                                                                                                                                                        
/Amanda K Hulbert/Primary Examiner, Art Unit 3792